Citation Nr: 0525179	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating, greater than zero percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk





INTRODUCTION

The veteran had active military service from August 1969 
until August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss was 
manifested in June 2003 by Level I hearing acuity in his left 
ear, and Level I in his right ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for service-connected bilateral hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.85, Table VI, Table VIA, Table 
VII (Diagnostic Code 6100), and 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in April 2003.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in May 
2003.  Pelegrini, supra. The claim for increased rating 
evaluation for bilateral hearing loss was denied in August 
2003, after the veteran was advised in accordance with the 
VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in June 2003, 
setting forth the general requirements of the applicable law 
pertaining to an increased rating of a disability.  The 
general advisement was reiterated in the statement of the 
case dated in January 2004.  

The Board notes that the August 2003 rating decision on 
appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Therefore, the VA's duty to notify has been fully 
satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claim file also contains VA medical records.  As 
such, VA has no outstanding duty to assist the veteran in 
obtaining any additional information or evidence.  At every 
stage of the process, the veteran was informed of the 
information needed to substantiate his claim, and VA has 
obtained all evidence identified by the veteran.  Therefore, 
the Board finds that all indicated medical records have been 
obtained and the veteran has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004). A VA audiology examination was 
performed in June 2003 in compliance with the VA's duty to 
assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004). Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2004).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. See 38 C.F.R. 
§ 4.85 (2004). Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing. Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral. 
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. See 38 
C.F.R. § 4.86(b) (2004).

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four. 
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

The veteran was granted a non-compensable disability 
evaluation for bilateral hearing loss in a June 1999 rating 
decision. At present the veteran is seeking a compensable 
disability evaluation.

In a claim dated in April 2003 the veteran argued he was 
entitled to an increased rating because his hearing had 
become worse since the rating decision. 

A VA audiological evaluation performed in June 2003 revealed 
the following pure tone thresholds, in decibels:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 15
20 
40 
40
35
LEFT
 20
25
55
65
65
 
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Based on this information, the RO determined that a 0 
percent rating was appropriate for this level of hearing 
loss.                 

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Therefore 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2004) 
is warranted. However, there has been no showing that the 
veteran's bilateral hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization. The Board finds that 
there is no evidence rendering the application of the regular 
schedular standards impracticable. 
 
Additionally, the Board has considered the application of 38 
C.F.R. § 4.86(b) (2004) [exceptional patterns of hearing 
impairment]. However, the veteran's hearing loss does not 
meet the objective criteria under that section. 

The veteran argues that the effect of his hearing loss on 
ordinary activities rises to the level of functional 
impairment contemplated in 38 C.F.R. § 4.10. However, the 
evidence does not indicate that his service-connected hearing 
loss interferes with the veteran's wage-earning capacity to 
an extent beyond that considered in the schedular rating 
criteria. To the extent that the claimant may experience 
functional impairment due to his service-connected hearing 
loss, the Board finds that such impairment is contemplated in 
the currently assigned disability evaluation as measured by 
the rating schedule.

Thus, under the applicable schedular criteria, a 
noncompensable evaluation is appropriate for the degree of 
impairment currently demonstrated. See 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100. Applying the foregoing 
criteria to the facts in this case, the Board finds that the 
veteran's bilateral hearing loss does not warrant the 
assignment of a compensable rating. 


ORDER

Entitlement to an increased rating for bilateral hearing 
loss is denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


